          Case 2:18-cr-00256-JCM-VCF Document 129 Filed 02/18/20 Page 1 of 6



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:18-CR-256-JCM-VCF

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 DOUGLAS HAIG,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Douglas Haig to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Criminal Indictment and shown by the United States to have the requisite

18 nexus to the offense to which Douglas Haig pled guilty. Criminal Indictment, ECF No. 10;

19 Plea Agreement, ECF No. 118; Preliminary Order of Forfeiture, ECF No. 119; Change of

20 Plea, ECF No. 120.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from December 4, 2019, through January 2, 2020, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

28 125.
            Case 2:18-cr-00256-JCM-VCF Document 129 Filed 02/18/20 Page 2 of 6



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

 9   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

10   law:

11          1. 40 lbs. of reloaded tracer rounds of .308 ammunition;

12          2. 50 live rounds of silver tip ammunition;

13          3. 20 packaged live rounds of M62 tracer ammunition;

14          4. 130 live rounds of .223 ammunition;

15          5. 30 live rounds of 5.56 NATO / .223 Remington USG/ M196 Tracer

16              ammunition;

17          6. 80 live rounds of 7.62 x 39 self-destroying thermite incendiary ammunition;

18          7. 72 lbs. of tracer rounds of .308 ammunition in ammo can;

19          8. 10 lbs. of .308 rounds of ammunition with belt;

20          9. 48 .308 tracer CCLA ammunition with belt;

21          10. 8 lbs. of empty cartridge cases;

22          11. 15 lbs. of API projectiles in ammo can;

23          12. 50 live rounds of silvertip ammunition;

24          13. 5 lbs. of tracer rounds of .30 ammunition;

25          14. 10 lbs. of .223 tracer projectiles;

26          15. 8 live rounds of .223 ammunition;

27          16. 10 lbs. of live assorted rounds of .308 ammunition;

28          17. 10 lbs. of live rounds of .22 ammunition with ammo can;
                                                   2
     Case 2:18-cr-00256-JCM-VCF Document 129 Filed 02/18/20 Page 3 of 6



 1   18. 2 lbs. of .30 tracer projectiles;

 2   19. 38 lbs. of .308 tracer ammunition with ammo can;

 3   20. 1 lb. of live .308 tracer ammunition;

 4   21. 4 live rounds of 30-06 silver tip ammunition;

 5   22. 37 lbs. of live .308 tracer ammunition;

 6   23. 41 lbs. of live .308 tracer ammunition;

 7   24. 33 lbs. of live .308 tracer ammunition;

 8   25. 18 lbs. of 30-06 CCLA in ammo can;

 9   26. 18 lbs. of 30-06 CCLA in ammo can;

10   27. 11 lbs. of 7.62 NATO - .308 WIN ammunition in ammo can;

11   28. 30 rounds of 8 x 57 mm tracer ammunition;

12   29. 10 rounds of 30-06 M25 tracer ammunition;

13   30. 42 rounds of 30-06 .30 SPRG armor piercing ammunition;

14   31. 8 live rounds of unknown ammunition;

15   32. 6 lbs. of live various caliber ammunition;

16   33. 19 lbs. of live .308 ammunition and .556 ammunition;

17   34. 17 lbs. of .223 tracer bullets;

18   35. 10 lbs. of live .308 ammunition with ammo can;

19   36. 19 lbs. of live FN308 caliber ammunition;

20   37. 250 spent 5.56 NATO casings;

21   38. 3 lbs. of 30-06 API;

22   39. 2 live rounds of .223 ammunition;

23   40. 4 live rounds of 9 mm ammunition;

24   41. 10 live rounds of .223 ammunition;

25   42. 30 live rounds of ammunition;

26   43. 2 lbs. of live .308 ammunition;

27   44. 10 live rounds of 30-06 ammunition;

28   45. 1 lb. of 30-06 projectiles;
                                             3
     Case 2:18-cr-00256-JCM-VCF Document 129 Filed 02/18/20 Page 4 of 6



 1   46. 7 live rounds of .308 ammunition;

 2   47. 1 lb. of live rounds of .223 ammunition;

 3   48. 10 live rounds of 30-06 silver tip ammunition;

 4   49. 10 .300 blackout Raufoss HE incendiary tracer ammunition;

 5   50. 1 lb. of live red tip ammunition;

 6   51. 7 live rounds of .223 ammunition;

 7   52. 20 live rounds of 30-06 ammunition;

 8   53. 6 lbs. of unknown caliber projectile cores;

 9   54. 10 live rounds of 30-06 black tip ammunition;

10   55. 13 live rounds of 30-06 ammunition;

11   56. 2 lbs. of live rounds of .30 ammunition;

12   57. 1 lb. of various calibers of live ammunition;

13   58. 86 live rounds of .308 ammunition;

14   59. 4 live rounds of 30-06 ammunition;

15   60. 1 live round of .308 ammunition;

16   61. 7 live rounds of 7.62 x 39 ammunition;

17   62. 17 live rounds of 30-06 silvertip and orange tip ammunition;

18   63. 19 live rounds of .308 ammunition;

19   64. 14 live rounds of 30-06 ammunition;

20   65. 1 lb. of various calibers of ammunition;

21   66. 8 lbs. of .30 tracer projectiles;

22   67. 29 live rounds of .223 ammunition;

23   68. 11 lbs. of .30 projectiles;

24   69. 50 live rounds of 7.62 x 39 ammunition;

25   70. 50 live rounds of custom ammunition with unknown caliber;

26   71. 30 live rounds of 30-06 Raufoss HE incendiary ammunition;

27   72. 30 live rounds of 30-06 armor piercing incendiary ammunition;

28   73. Spent cartridge casings;
                                             4
           Case 2:18-cr-00256-JCM-VCF Document 129 Filed 02/18/20 Page 5 of 6



 1          74. 33 lbs. of API ammunition;

 2          75. 7 lbs. of live .223 tracer ammunition and 9 mm projectiles;

 3          76. 11 lbs. of .308 tracer projectiles;

 4          77. 1 .308 and 1 30-06 tracer ammunition;

 5          78. 17 lbs. of live rounds of .308 ammunition;

 6          79. 7 lbs. of assorted live .308 ammunition;

 7          80. 17 lbs. of .308 blacktip AP;

 8          81. 7 lbs. of .30 tracer projectiles;

 9          82. 3 lbs. of live .308 ammunition;

10          83. 10 live rounds of .300 AAL Blackout tracer ammunition;

11          84. 18 lbs. of assorted live .308 ammunition;

12          85. 8 live rounds of assorted 30-06 ammunition;

13          86. 15 live rounds of 30-06 black tip ammunition;

14          87. 10 live rounds of .223 blue tip ammunition;

15          88. 1 lb. of .223 tracer ammunition; and

16          89. 11 live rounds of 7.62 ammunition.

17   (all of which constitutes property).

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

19   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

20   deposit, as well as any income derived as a result of the government’s management of any

21   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

22   disposed of according to law.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25                February 24, 2020.
            DATED _____________________, 2020.

26

27
                                                      HONORABLE JAMES C. MAHAN
28                                                    UNITED STATES DISTRICT JUDGE
                                                        5
          Case 2:18-cr-00256-JCM-VCF Document 129 Filed 02/18/20 Page 6 of 6



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 18, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
